Name: Commission Regulation (EEC) No 92/81 of 14 January 1981 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 13/28 Official Journal of the European Communities 15. 1 . 81 COMMISSION REGULATION (EEC) No 92/81 of 14 January 1981 altering the import levies on products processed from cereals and rice a band of 2-25 %, a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent ; Whereas these exchange rates being those recorded on 13 January 1981 ; Whereas the levy on the basic product as last fixed differs from the average levy by more than 3-02 ECU per tonne of basic product ; whereas, pursuant to Article 1 of Regulation (EEC) No 1 579/74 (8), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (*), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3), as last amended by the Act of Accession of Greece and in particular Article 12 (4) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the advice of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Regulation (EEC) No 3424/80 (6), as last amended by Regulation (EEC) No 122/81 (7); Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 (9), as last amended by Regulation (EEC) No 2245/78 (10), as fixed in the Annex to amended Regulation (EEC) No 3424/80, are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 15 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1981 . For the Commission The President Gaston THORN (i) OJ No L 281 , 1 . 11 . 1975, p . 1 . (l) UJ NO L Z91 , 19 . 11 . 19 /9, p. 1 /. P) OJ No L 166, 25. 6. 1976, p. 1 . (&lt;) OJ No 106, 30. 10 . 1962, p . 2553/62. (5) OJ No L 263, 19 . 9 . 1973, p . 1 . (&lt;) OJ No L 358, 31 . 12. 1980, p. 57. ( 7) OJ No L 8 , 8 . 1 . 1981 , p. 13 . ( «) OJ No L 168 , 25. 6 . 1974, p. 7. H OJ No L 281 , 1 . 11 . 1975, p. 65. (io) OJ No L 273, 29 . 9 . 1978 , p . 1 . 15. 1 . 81 Official Journal of the European Communities No L 13/29 ANNEX to the Commission Regulation of 14 January 1981 altering the import levies on products processed from cereals and rice CCT heading No Levies in ECU/tonne Third countries (other than ACP or OCT) ACP or OCT 1 1.02 A II (2) 63-78 57-74 1 1.02 B II b) (2) 45-69 42-67 1 1.02 C II (2 ) 54-35 51-33 1 1.02 D II (2) 35-74 32-72 1 1.02 E II b) (2) 63-78 57-74 1 1.02 F II (2) 63-78 57-74 (2 ) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1-6 % for rice, 2-5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02.